Citation Nr: 1600670	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-48 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, panic disorder, and obsessive-compulsive disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel
INTRODUCTION

The Veteran had active duty service from November 1979 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois. 

The Veteran testified before the undersigned in October 2015, and a transcript of that hearing is of record.

The appeal has been developed as a single claim for service connection for PTSD.  However, as additional psychiatric diagnoses are indicated by the record, the claim has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).


FINDINGS OF FACT

1.  The Veteran's stressors are related to witnessing and fearing hostile military activity during active service in Subic Bay, Philippines.  

2.  The Veteran has been diagnosed with PTSD and associated depression by qualified VA medical providers based upon the Veteran's reported stressors concerning fear of hostile military activity.

3.  The competent evidence of record indicates the Veteran's panic and obsessive compulsive disorders are proximately due to PTSD.  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, panic disorder, and obsessive-compulsive disorder, are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304(f)(3), 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred coincident with active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for disabilities that are proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5, and that the change applies to claims that are pending before the agency of original jurisdiction on August 4, 2014, such as this one, which was certified to the Board on August 12, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014).  However, given the fully favorable outcome, the Board finds that any error in this regard is harmless.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)).

If a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In this case, personnel records show that the Veteran was stationed at the U.S. Naval Base in Subic Bay, Philippines as part of a guard unit.  He reported that his duties included patrolling areas surrounding the base.  During patrols, he engaged in skirmishes with a local guerilla insurgency and witnessed another service member sustain a non-lethal gunshot injury.  Multiple treating clinicians have submitted statements in support of the claim.  See, e.g., the May 2014 statement from C.D.M, RN-BC, LCSW and J.E.M., PhD.  They believe the Veteran is credible in reporting the above in-service incident and current symptoms.  These reports include PTSD diagnoses by qualified VA psychologists and psychiatrists based upon an in-service stressor concerning fear of hostile enemy activity.  38 C.F.R. § 3.304(f)(3); VA treatment notes from May 2014, January 2011, March 2009, and March 2007.  Additionally, in a May 2014 statement, C.D.M. and J.E.M. attribute the Veteran's depression to reminders of military service and an incident when a number of his peers were killed in Beirut shortly after his discharge.  Moreover, in a March 2007 statement J.E.M., Ph.D. and Y.G., M.D., relate the Veteran's panic attacks to PTSD.  Finally, the Board has no reason to doubt the veracity of the Veteran's testimony that his obsessive compulsive behavior is attributable to events from service and his now-service connected PTSD, and there is no competent evidence to the contrary.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, panic disorder, and obsessive-compulsive disorder, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


